                                           Case 2:19-cv-04821-MWF-KS Document 50 Filed 12/30/19 Page 1 of 6 Page ID #:613



                                            1 KAZEROUNI LAW GROUP, APC
                                              Abbas Kazerounian, Esq. (SBN: 249203)
                                            2 ak@kazlg.com
                                            3 245 Fischer Ave., Ste. D1
                                              Costa Mesa, CA 92626
                                            4 Telephone: (800) 400-6808
                                            5 Facsimile: (800) 520-5523
                                            6 KAZEROUNI LAW GROUP, APC
                                            7 Yana A. Hart, Esq. (SBN: 306499)
                                              yana@kazlg.com
                                            8 2221 Camino Del Rio, Suite 101
                                            9 San Diego, CA 92108
                                              Telephone: (619) 233-7770
                                           10 Facsimile: (619) 297-1022
                                           11
2221 C AMINO D EL R IO S OUTH S UITE 101




                                              Attorneys for Plaintiffs
  KAZEROUNI LAW GROUP, APC




                                           12 Arthur Catalano, Matthew Fernandes,
                                              Andre Joseph, Alexander Alonso, and Randolph Jones
         S AN D IEGO , CA 92108




                                           13
                                           14                       UNITED STATES DISTRICT COURT
                                                                 CENTRAL DISTRICT OF CALIFORNIA
                                           15
                                           16
                                                  ARTHUR CATALANO,                           Case No.: 2:19-cv- 04821-MWF
                                           17     MATTHEW FERNANDES,                         (KSx)
                                           18     ANDRE JOSEPH, ALEXANDER
                                                  ALONSO, and RANDOLPH                       PLAINTIFFS’ OBJECTIONS
                                           19     JONES, individually and on behalf          TO DEFENDANTS’
                                           20     of others similarly situated,              EXTRINSIC EVIDENCE AND
                                                                                             STATEMENTS
                                           21                  Plaintiffs,
                                           22                                                Date: January 27, 2020
                                                                             v.              Time: 10:00a.m.
                                           23                                                Ctrm: 5A
                                                  ANOVOS PRODUCTIONS, LLC;
                                           24                                                Judge: Hon. Michael Fitzgerald
                                                  and DISNEY LUCAS FILM,
                                           25     LTD.,
                                           26                  Defendants.
                                           27
                                           28


                                                OBJECTIONS TO DEFENDANTS’ EXTRINSIC EVIDENCE AND STATEMENTS
                                           Case 2:19-cv-04821-MWF-KS Document 50 Filed 12/30/19 Page 2 of 6 Page ID #:614



                                            1      I. INTRODUCTION
                                            2         In their Motion to Dismiss Plaintiffs’ Third Amended Complaint (“TAC”)
                                            3 pursuant to Fed. R. Civ. P. 12(b)(6) (“MTD”), Defendants Anovos Productions,
                                            4 LLC (“Anovos”) and Disney Lucas Film Ltd. (“LucasFilm”) (collectively
                                            5 “Defendants”) improperly introduce irrelevant, unsupported commentary to bolster
                                            6 their MTD without citing to any authority to establish that its introduction is
                                            7 appropriate. Specifically, Defendants reference the wholly unsolicited and
                                            8 contradicting commentary regarding Anovos’ purported deliveries to Plaintiffs
                                            9 Arthur Catalano and Andre Joseph in footnotes 3 and 4. Such commentary is
                                           10 undoubtedly outside Plaintiffs’ Complaint in this action, and its introduction on a
                                           11 Rule 12(b)(6) motion is improper: a Rule 12(b)(6) motion is limited to testing the
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZEROUNI LAW GROUP, APC




                                           12 sufficiency of the pleading by looking to the four corners of the Complaint.
         S AN D IEGO , CA 92108




                                           13         Therefore, Plaintiff requests this Court strike Defendants’ footnotes 3 and 4
                                           14 from the record because: (1) they constitute extrinsic material outside of the scope
                                           15 of 12(b)(6); (2) the footnotes do not constitute information subject to judicial notice
                                           16 under Federal Rule of Civil Procedure 201 (Defendants did not even request
                                           17 judicial notice of such information) and; (3) the footnotes lack proper foundation
                                           18 and raise arguments better suited for summary judgment.
                                           19       II.   ARGUMENT
                                           20             a. Extrinsic Evidence Is Inadmissible in a 12(b)(6) Motion
                                           21         It is a well-established rule that when examining the sufficiency of a
                                           22 complaint under 12(b)(6), the Court may only look to the complaint. Intri-Plex
                                           23 Techs., Inc. v. Crest Grp., Inc., 499 F.3d 1048, 1052 (9th Cir. 2007) (citation
                                           24 omitted); see also Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322
                                           25 22 (2007). “[W]hen the legal sufficiency of a complaint’s allegations is tested by a
                                           26 motion under Rule 12(b)(6), review is limited to the complaint.” Lee v. City of Los
                                           27 Angeles, 250 F.3d 668, 688 (9th Cir. 2001) (quotation omitted). The Ninth Circuit
                                           28 laid out the general rule regarding the inadmissibility of extrinsic evidence on a


                                                OBJECTIONS TO DEFENDANTS’ EXTRINSIC EVIDENCE AND STATEMENTS                         1
                                           Case 2:19-cv-04821-MWF-KS Document 50 Filed 12/30/19 Page 3 of 6 Page ID #:615



                                            1   12(b)(6) motion to dismiss in Marder v. Lopez, 450 F.3d 445, 448 (9th Cir. Cal.
                                            2   2006). As explained therein, “the Court must limit its review to the four corners of
                                            3   the operative complaint, and may not consider facts presented in briefs or extrinsic
                                            4   evidence.” Butler v. Los Angeles County, 617 F. Supp. 2d 994, 999 (C.D. Cal.
                                            5   2009); Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 925 (9th Cir.
                                            6   2001) (“extraneous evidence should not be considered in ruling on a motion to
                                            7   dismiss”); and, Schneider v. California Dep’t of Corrections, 151 F.3d 1194 (9th
                                            8   Cir. 1998) (“In determining the propriety of a Rule 12(b)(6) dismissal, a court may
                                            9   not look beyond the complaint…”). Further, “[a]ll allegations of material fact are
                                           10   taken as true and construed in the light most favorable to Plaintiffs.” Epstein v.
                                           11   Washington Energy Co., 83 F.3d 1136, 1140 (9th Cir. 1996).
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12         Here, Defendants improperly attest to the delivery of Anovos’ products to
                                           13   Messrs. Catalano and Joseph to directly dispute factual allegations in the TAC.
         S AN D IEGO , CA 92108




                                           14   However, these attestations were first introduced in Defendants’ MTD and not in
                                           15   the TAC (or anyway referenced in the TAC). In fact, Plaintiffs contend the opposite
                                           16   —that the orders have not been fully fulfilled. Thus, Defendants’ new facts directly
                                           17   contradict Plaintiffs’ already pleaded factual allegations. Defendants conspicuously
                                           18   insert these footnotes as brand new facts without in any way authenticating,
                                           19   incorporating, or otherwise justifying their use in a Rule 12(b)(6) Motion.
                                           20   Otherwise, if such information is to be considered, the motion must be converted to
                                           21   one for summary judgment and Plaintiffs should be allowed to take discovery to
                                           22   oppose the MTD. Plaintiffs have not been afforded an opportunity to explore
                                           23   Defendants’ factual contentions at this stage in the proceedings. Therefore,
                                           24   Defendants’ extrinsic evidence is improper in their MTD.
                                           25            b. The Information in Defendants’ Footnotes 3 & 4 Are
                                           26                Inappropriate for Judicial Notice
                                           27         Only under certain limited circumstances, pursuant to Federal Rule of
                                           28   Evidence 201, may a court take judicial notice of “matters of public record.” Lee v.


                                                OBJECTIONS TO DEFENDANTS’ EXTRINSIC EVIDENCE AND STATEMENTS                        2
                                           Case 2:19-cv-04821-MWF-KS Document 50 Filed 12/30/19 Page 4 of 6 Page ID #:616



                                                City of Los Angeles, 250 F.3d 668, 688-689 (9th Cir. 2001). However, a court may
                                            1
                                                not take judicial notice of a fact that is “subject to reasonable dispute.” Fed. R.
                                            2
                                                Evid. 201(b).
                                            3
                                                      Here, Defendants have failed to even request this Court take judicial notice
                                            4
                                                of its extrinsic statements nor proffer a declaration delineating the source of the
                                            5
                                                information stated. Defendant has thus waived any right to such arguments and may
                                            6
                                                not raise them for the first time in a reply brief. See Zamani v. Carnes, 491 F.3d
                                            7
                                                990, 997 (9th Cir. 2007) (“The district court need not consider arguments raised for
                                            8
                                                the first time in a reply brief.”); United States v. Romm, 455 F.3d 990, 997 (9th Cir.
                                            9
                                                2006) (“arguments not raised by a party in its opening brief are deemed waived.”);
                                           10
                                                Cedano-Viera v. Ashcroft, 324 F.3d 1062, 1066 fn.5 (9th Cir. 2003) (“[W]e decline
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                                to consider new issues raised for the first time in a reply brief.”); Bazuaye v. INS,
                                           12
         S AN D IEGO , CA 92108




                                                79 F.3d 118, 120 (9th Cir. 1996) (“Issues raised for the first time in the reply brief
                                           13
                                                are waived.”); Coos County v. Kempthorne, 531 F.3d 792, 812 n. 16 (9th Cir. 2008)
                                           14
                                                (declining to consider an argument raised for the first time in a reply brief); United
                                           15
                                                States v. W.R. Grace, 504 F.3d 745, 766 (9th Cir. 2007) (refusing to consider
                                           16
                                                documents submitted with a reply brief), cert. denied, ––– U.S. ––––, 128 S.Ct.
                                           17
                                                2964 (2008).
                                           18
                                                      In addition, even if Defendants had requested judicial notice of the extrinsic
                                           19
                                                evidence, Defendants’ request would properly be denied because the subject of
                                           20
                                                information is directly contested and disputed in the TAC. See Western Watersheds
                                           21
                                                Project v. Abbey, 719 F.3d 1035, 1042 n.12 (9th Cir. 2013) (granting a motion to
                                           22
                                                strike extra-record evidence and all references to those documents because they
                                           23
                                                contained observations and conclusions that are not “generally known” or
                                           24
                                                “accurately and readily determined from sources whose accuracy cannot reasonably
                                           25
                                                be questioned.”).
                                           26
                                           27
                                           28

                                                   ________________________________________________________________________________________________
                                                  OBJECTIONS TO DEFENDANTS’ EXTRINSIC EVIDENCE AND STATEMENTS                                         3
                                           Case 2:19-cv-04821-MWF-KS Document 50 Filed 12/30/19 Page 5 of 6 Page ID #:617



                                            1                c. The Defendants’ Improper Introduction of Extrinsic Evidence in
                                            2                  Their MTD Should Be Stricken Because It Lacks Foundation, and
                                            3                  Confuses the Issues.
                                            4            Defendants’ statements fail to lay any foundation and confuse the issues in
                                            5   this proceeding. Defendants’ footnotes 3 & 4 seek to introduce facts that are not in
                                            6   the record and that have not been verified. Also, contrary to the purposes of a
                                            7   12(b)(6) motion, Defendants utilize extrinsic evidence to implicate defenses to the
                                            8   merits of Plaintiffs’ alleged facts and improperly contradict Plaintiffs’ allegations.
                                            9   However, Plaintiffs’ allegations in the TAC must be taken as true, and Defendants’
                                           10   unsolicited, self-serving statements in footnotes 3 & 4 of their MTD must be
                                           11   stricken. See Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.
2221 C AMINO D EL R IO S OUTH S UITE 101
  KAZOURONI LAW GROUP, APC




                                           12   2003) (citing Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir. 2001)).
                                           13            Thus, because Plaintiffs’ TAC expressly states that Messrs. Catalano and
         S AN D IEGO , CA 92108




                                           14   Joseph did not receive their complete orders from Anovos, Anovos’ contradictory
                                           15   comments constitute “extraneous evidence [and] should not be considered in ruling
                                           16   on a motion to dismiss.” Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d
                                           17   912, 925 (9th Cir. 2001); see also Hernandez v. Specialized Loan Servicing, LLC,
                                           18   No. CV 14-9404-GW(JEMx), 2015 U.S. Dist. LEXIS 8695, at *9 (C.D. Cal. Jan.
                                           19   22, 2015). Thus, the Court’s review should not consider Defendants’ extrinsic
                                           20   comments and, take Plaintiffs’ allegations as true.
                                           21         III.   CONCLUSION
                                           22            The Court should disregard and strike Defendants’ extrinsic comments
                                           23   because they are inadmissible and improper in the context of a motion to dismiss,
                                           24   not subject to judicial notice, and not incorporated within the complaint.
                                           25
                                           26
                                           27   ///
                                           28   ///


                                                OBJECTIONS TO DEFENDANTS’ EXTRINSIC EVIDENCE AND STATEMENTS                          4
                                           Case 2:19-cv-04821-MWF-KS Document 50 Filed 12/30/19 Page 6 of 6 Page ID #:618



                                                Date: December 30, 2019                                          Respectfully submitted,
                                            1
                                            2                                                                   Kazerouni Law Group, APC

                                            3                                                                     By: s/ Yana A. Hart
                                            4                                                                        Yana A. Hart, Esq.
                                                                                                                     Attorneys for Plaintiffs
                                            5
                                            6
                                            7
                                            8
                                            9
                                           10
2221 C AMINO D EL R IO S OUTH S UITE 101




                                           11
  KAZEROUNI LAW GROUP, APC.




                                           12
         S AN D IEGO , CA 92108




                                           13
                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28

                                                   ________________________________________________________________________________________________
                                                  OBJECTIONS TO DEFENDANTS’ EXTRINSIC EVIDENCE AND STATEMENTS                                         5
